Bullard J.,

delivered the opinion of the court.
The plaintiff sues on a promissory note, drawn by the defendant, to his own order, and endorsed by himself, dated September 6, 1830, and payable six months after date.
The defendant admits his signature, but denies that the plaintiff is the true and legal holder of the note; he further alleges, that if the note does belong to plaintiff, it was transferred to him after maturity. Finally, the defendant pleads a release and discharge executed by one Edward A. Jee, who, he avers, was at that time the holder of the note sued on. The release appears to have been executed by the creditors of the defendant, at Philadelphia, upon his making an assignment of his property to them. There was judgment of non-suit, aiid the plaintiff appealed.
Our attention is called to a bill of exceptions taken to the admission of the deposition of Jee, the original holder of the note in question, and who had executed with the other creditors, the release set up by the defendant. It is contended that he is incompetent, on the ground of interest. We think the court did not err in admitting the deposition. The *121witness could neither gain nor loose by the event of this suit, either directly or indirectly. He had no longer an interest in the note, which had been cancelled without being put in circulation by him; and the judgment in this case could not either increase or diminish the dividend to which he would be entitled,- out of the property surrendered. 4 Martin, N. S., 539.
Where the right to sue is expressly deni'ed to the holder of a promissory note, and the evidence does not show -he received the note from a person authorised to negotiate it, and where it is shown the note was not put in circulation at the time a discharge was given by the original holder against it, under an assignment of properly by the maker: Held, that the plaintiff cannot recover, but will be non-suited.
The evidence in the case has failed to - satisfy us, as it did the court in the first instance, that the plaintiff acquired the note sued on, from a person authorised to negotiate it. In answer to interrogatories, the plaintiff says that he purchased the note from Nathaniel Sylvester, in November, 1833. There is no evidence that Sylvester had any- interest in it, or authority to sell it. It had been due more than two years, and tbe evidence shows that it had not been put in circulation at the time the discharge was given.
It- is, therefore, ordered, adjudged and decreed, that the judgment of tbe District Court be affirmed, with costs.